Citation Nr: 1126744	
Decision Date: 07/18/11    Archive Date: 07/21/11

DOCKET NO.  06-17 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for depression, to include as secondary to a service-connected head injury, to include traumatic brain injury with cognitive dysfunction (TBI). 
 
2.  Entitlement to service connection for headaches, to include as secondary to a service-connected head injury, to include TBI.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1978 to December 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 RO rating decision that, in pertinent part, denied service connection for headaches and for depression.

The issue of entitlement to service connection for headaches, to include as secondary to service-connected TBI is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Depression has been shown to be etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for depression have been met.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the Veteran of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the Veteran's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the issue of entitlement to service connection for depression, given the fully favorable decision, discussed below, the Board finds that any issue with regard to the timing or content of the notice provided to the Veteran is moot or represents harmless error.  As to additional notice regarding the effective date to be assigned, the RO will address this matter in effectuating the award.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Service Connection Law and Regulations

In order to prevail on the issue of service connection, there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  To establish entitlement to service connection on a secondary basis, there must be competent medical evidence of record establishing that a current disability is proximately due to or the result of a service-connected disability.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).  

Depression

The Veteran contends that his current depression disorder is related to his service, and in the alternative, due to his service-connected TBI.    

When the evidence of record is reviewed under the law and regulations as set forth above, the Board finds support for a grant of service connection for headaches related to the Veteran's service.  

At the outset, the Board notes that the Veteran's service treatment records do not specifically show treatment for depression or for any psychiatric problems.  The Veteran's May 1984 objective separation examination report demonstrates a normal psychiatric evaluation. 

However, post-service private and VA outpatient treatment records show treatment for psychiatric problems including depression.  Specifically, a January 2004 VA outpatient treatment record notes a diagnosis of depression.  A November 2005 VA outpatient psychiatric consultation note indicates a diagnosis of major depressive disorder. 

In addition, VA examinations dated in February 2004, February 2010, and January 2011 provide positive nexus opinions between the Veteran's current depression and his service.  

The February 2004 VA psychiatric examination report reflects a diagnosis of major depression, recurrent (near continuous), exacerbated by a head injury.  Upon review of the claims file, the examiner noted that the Veteran was not diagnosed with depression during service; however, the examiner noted that the post-service treatment records contain diagnoses for depression, as well as documentation that the Veteran current takes two anti-depressant medications for his condition.  The examiner further noted the Veteran's subjective complaints regarding the onset of his depression condition; specifically, that his wife falsely accused him of kidnapping his children and that during training he was not informed that he was a father until four days after the birth of his baby, and that he was sexually assaulted during service.  

The examiner commented that the claimed depression worsened after the claimed incident of sexual assault followed by a beating in the motor pool with loss of consciousness and probable residual impairment from a closed head injury.  The examiner further stated that the exacerbation of depression was the norm with a closed head injury and losses of cognitive function.  The examiner concluded that causal links to the Veteran's service were clear from the occurrence of the depression from circumstances of duty assignment, complications to his marriage which ended in threatened loss of career and threatened jail time, lost children, the six month period of time it took to remove his divorced spouse from quarters in Germany, and the sexual assault and beating that the Veteran underwent while serving on active duty in Germany.    

In addition, the February 2010 VA examination report also supports the Veteran's claim, as it reflects a diagnosis of major depression, recurrent and severe, and indicates a positive opinion relating the diagnosis to service.  In this regard, upon examination and review of the Veteran's claims file, the February 2004 VA examiner opined that the Veteran's major depression is caused by or a result of stressors that occurred during service. 

Moreover, the January 2011 VA examination report further supports the Veteran's claim, as it reflects a diagnosis of major depression, recurrent and severe, and also provides a positive opinion relating the depression to the Veteran's service.  Upon examination and review of the Veteran's claims file, the January 2011 VA examiner opined that the Veteran's major depression was most likely caused by or a result of a series of stressors accumulating as the Veteran was performing military training and activity while serving in Europe.  The examiner noted that these stressors and trauma were reported during previous examinations, and the Veteran reiterated on examination that he was not depressed when he entered service, as he was happy, healthy, and married to a beautiful woman.  The examiner further noted that the Veteran reported that it took the military four days to tell him that his baby was born, that the military put him through "hell" while he was trying to take leave, and that the military did not care about anything that happened to him, enough to let him know about major family events.  

In light of the above, the Board finds that service connection for depression is warranted.  The claim is accordingly granted in full.


ORDER

Service connection for depression is granted.


REMAND

Regarding the issue of service connection for headaches, to include as secondary to service-connected TBI, the Board remanded the claim in June 2009 for a VA examination and an etiological opinion, following a review of the entire claims folder, regarding the claim for service connection for headaches, to include as secondary to service-connected TBI.  38 C.F.R. § 3.159(c)(4).

In this regard, the Veteran underwent VA examinations in February 2010 and January 2011.  The February 2010 VA examiner noted the Veteran's subjective complaints of headaches but failed to indicate whether the Veteran has a current diagnosis of a headache condition.  The January 2011 VA examiner noted a history of chronic pain and daily headaches under the Axis I diagnosis section of the examination but failed to provide an opinion addressing the etiology of the headache condition.  Thus, the Board finds that this matter must be remanded for further examination and an etiology opinion regarding the claimed headache disability, which addresses whether it is related to service, and if not, whether it is caused or aggravated by the Veteran's service-connected TBI.  See 38 U.S.C.A 
§ 5103A; 38 C.F.R. § 3.159(c)(4).

This issue was also not addressed in the March 2011 Supplemental Statement of the Case, constituting a procedural defect under 38 C.F.R. §§ 19.9 and 19.31.

As there has not been substantial compliance with the remand directives, the appeal must be remanded again.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA neurological examination to determine the nature and likely etiology of his claimed headaches, to include as secondary to TBI residuals.  The claims folder should be made available to the examiner for review.  Any indicated evaluations, studies, and/or tests deemed to be necessary by the examiner should be accomplished. 

Based on a review of the claims file, an examination of the Veteran, and generally accepted medical principles, the examiner should provide a medical opinion, with an adequate rationale, as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed headaches are etiologically related to the Veteran's period of service.  If not, the examiner should then opine as to whether the Veteran's service-connected residuals of a head injury, to include a traumatic brain injury with cognitive dysfunction, at least as likely as not caused or aggravated (permanently worsened beyond the natural progression) any headaches, and, if so, the extent to which they were aggravated.
The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed, to include, as appropriate, citation to specific evidence in the record, in a legible report.  

2.  Thereafter, readjudicate the Veteran's claim.  If the decision remains adverse to the Veteran, he and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


